     Case 8:20-cv-02090-KES Document 14 Filed 12/04/20 Page 1 of 2 Page ID #:53




 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12   JAMES RUTHERFORD, an
     individual,                             Case No.: 8:20-cv-02090-KES
13

14   Plaintiff,                              [PROPOSED] ORDER
15
     v.
16

17   JATINDER SINGH, an individual;
     CEDAR MOUNTAIN, LLC, a
18   California limited liability company;
19   and DOES 1-10, inclusive,
20   Defendants.
21

22

23

24

25

26

27

28

                                             -1-
      Case 8:20-cv-02090-KES Document 14 Filed 12/04/20 Page 2 of 2 Page ID #:54




 1                                 [PROPOSED] ORDER
 2         IT IS HEREBY ORDERED, pursuant to the above stipulation, as follows:
 3         Plaintiff James Rutherford’s Second Cause of Action for Violation of the
 4   Unruh Civil Rights Act under the California Civil Code Section 51, et seq. is
 5   dismissed without prejudice. Plaintiff maintains his First Cause of Action for
 6   Violations of the Americans With Disabilities Act of 1990, 42 U.S.C. §12181 et seq.
 7

 8   DATED:       December 4, 2020
 9
                                     HON. KAREN E. SCOTT
10
                                     UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -2-
